Citation Nr: 9932379	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-18 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran has submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for residuals of left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from October 1966 to February 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
that new and material evidence had not been submitted so as 
to permit a reopening of the veteran's claim of entitlement 
to service connection for residuals of left foot injury.

In a letter dated in January 1996, the RO acknowledged the 
veteran's request for a personal hearing before a Member of 
the Board and requested that should the veteran no longer 
wish to have a Travel Board hearing, that he should so 
indicate on the attached form.  The veteran indicated in his 
subsequent notice of disagreement (NOD) dated in February 
1996 that he wanted a hearing before a local hearing officer.  
Further, the veteran clearly indicated again on VA Form 9 
dated in April 1996 that he wanted a hearing before a local 
VA hearing officer.  Such hearing was held in May 1996.  
Thus, the Board notes that the veteran effectively withdrew 
an earlier request for a Travel Board hearing and that his 
hearing request was satisfied in May 1996. 


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a left 
foot injury was denied in a rating decision dated in an April 
1994; no appeal was perfected therefrom.

2.  Evidence the veteran has submitted since the RO's 1994 
rating decision consists of 1994 VA hospital records, 1994 to 
1995 outpatient records, personal statements, and lay 
testimony; such evidence does not bear on the issue of 
whether the veteran's left foot disability is related to 
service.


CONCLUSION OF LAW

Evidence received since the RO's 1994 rating decision that 
denied service connection for residuals of an injury to the 
left foot is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO denied entitlement 
to service connection for residuals of an injury to the left 
ankle in a rating decision dated in April 1994 based on a 
lack of competent evidence that such disability was related 
to the veteran's period of service.  At that time, the RO 
considered the veteran's service medical records that are 
silent for any relevant notations or clinical findings.  Also 
considered were private medical outpatient records for 
treatment that extended from 1990 to 1994 for complaints of 
pain and symptoms related to degenerative joint disease of 
the left ankle.  A medical record dated in February 1990 
reveals a reported long history of chronic left ankle pain.  
A notation in an entry dated in October 1993 discloses a 
three-year history of left ankle problems.

Thereafter, the record includes a report from VA examination 
dated in December 1994, unsigned or filled in by an examiner.  
The veteran stated that he had undergone surgery on the left 
foot in June 1994.  VA hospital records dated in June to July 
1994 disclose an admission diagnosis of left ankle 
degenerative joint disease, status post trauma to the left 
ankle in 1967.  On discharge, the diagnosis was degenerative 
joint disease in the left ankle.  In a recitation of the 
veteran's pertinent history, the veteran reported an 
inservice injury in 1967 to his left ankle.  Further, the 
veteran stated that he had experienced pain since that 
injury, more constant in the past five years.  

The record also contains VA outpatient records that extend 
from July 1994 to August 1995.  Overall, the records disclose 
treatment for status post surgery on the left ankle.  
Included in a medical record dated in February 1995 is a 
recitation of the veteran's reported injury in 1967.  In a 
clinical record dated in June 1995, the veteran reported pain 
for several years.  

Also of record is a lay statement dated in August 1995 from a 
former serviceman who recalled the particular incident when 
the veteran's left ankle was injured.  The veteran's daughter 
also submitted a personal statement regarding her father's 
history of left ankle and foot problems.  

The veteran underwent a personal hearing in May 1996, 
attended also by his daughter, during which time he testified 
that during his tour of duty in Vietnam, a soldier ran over 
his left foot when trying to load some items with a forklift.  
Transcript (T.) at 2.  The veteran further stated that the 
forklift weighted 6000 pounds.  (T.) at 2.  He also stated 
that at the time, he did not know that his ankle was 
fractured.  (T.) at 2.  He learned from the doctors later 
that his ankle had not been treated properly and that the 
bones had grown out from the ankle, a process that took years 
to occur.  (T.) at 2.  Further, the veteran recalled that 
when the incident happened in service, he was unable to work 
for several days.  (T.) at 3.

The veteran testified that he was not located near a medical 
facility at the time of the injury in Vietnam.  (T.) at 4.  
Thereafter, the veteran experienced only slight pain and it 
was not until he had separated from service and began to work 
that he started to feel pain that increased over the years.  
(T.) at 4.  The veteran stated that his foot began to give 
him problems in 1992, although he had had some problems 
beginning in the 1980s.  (T.) at 4.  When questioned about 
the condition of the veteran's foot at the time of the 
injury, the veteran stated that it was discolored, like a 
blood blister, both on the top and bottom of his foot.  (T.) 
at 5.  Since discharge from service, the veteran has mostly 
done security work.  (T.) at 6.  

The veteran's sister also submitted a personal statement 
dated in August 1996 that included a statement regarding the 
veteran's left foot problems.
Analysis

The issue presently before the Board is whether the veteran 
has submitted new and material evidence sufficient to reopen 
his service connection claim for residuals of an injury to 
the left foot. The Board notes that in cases where a claim 
previously has been disallowed, that claim shall be reopened 
based upon presentation of new and material evidence that 
relates directly and substantially to the specific matter 
under consideration.  38 U.S.C.A. §§ 5108; 38 C.F.R. 
§§ 3.156; see also Thompson v. Derwinski, 1 Vet. App. 251, 
253, (1991).  

Unless the Board finds that the veteran has submitted new and 
material evidence, it does not have jurisdiction to reopen a 
previously adjudicated claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When 
a veteran seeks to reopen a final claim, the Board must 
review all of the evidence of record before it can determine 
whether the claim should be reopened and readjudicated.  
Evans v. Brown, 9 Vet. App. 273 (1996); see also Glynn v. 
Brown, 6 Vet. App. 523 (1994).  

At the outset, the Board notes that in this veteran's case, 
no new and material evidence has been submitted so as to 
permit a reopening of his claim of entitlement to service 
connection for residuals of injury to the left foot.  
Specifically, upon review of all the evidence of record 
currently before the Board for consideration, the Board finds 
that the veteran in this case has failed to provide new and 
material evidence directly related to his claim of 
entitlement to service connection for his left foot injury.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Thompson v. 
Derwinski, 1 Vet. App. 251, 253.  

As stated above, the veteran's service connection claim for 
residuals of an injury to the left foot was denied in a 
rating decision dated in April 1994 based on a lack of 
competent evidence to support that the veteran's post-service 
left foot disability was related to his period of service.  
As stated above, the RO considered the veteran's service 
medical records and private medical outpatient records for 
treatment that extended from 1990 to 1994 for pain and 
symptoms related to degenerative joint disease of the left 
ankle.  Included in those clinical records is a 1990 entry 
that references long-term chronic pain in the left ankle and 
another record in which the veteran reported a chronic 
disorder for over a three-year period.  

However, the Board notes that subsequent to the April 1994 
rating decision, the veteran in this case has not presented 
any new evidence that bears directly and substantially on the 
determinative issue.  Therefore, the evidence submitted by 
the veteran is insufficient to reopen his service connection 
claim related to a left ankle disability.  38 C.F.R. 
§ 3.156(a).  However, the Board acknowledges that since the 
1994 rating decision, the veteran has submitted new evidence 
in support of his claim.  

Specifically, the veteran's claims folder includes clinical 
records that relate to hospitalization in 1994 and subsequent 
treatment for degenerative joint disease of the left ankle.  
The Board notes that in a recitation of the veteran's past 
medical history, the examiner reported a diagnosis of 
residuals from inservice trauma to the left foot.  Further, 
the veteran provided VA outpatient records dated in 1994 to 
1995 that generally relate to treatment of the left ankle 
post-surgery.  However, such clinical data do not impart 
evidence that is both new and material to the matter at hand.  
Moreover, the Board notes that those notations included in VA 
medical reports that reference an injury to the veteran's 
left foot during service are mere recitations of the 
veteran's own statements and do not constitute competent 
medical opinions in support of the veteran's service 
connection claim.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).

Additionally, the Board recognizes that the veteran supplied 
personal statements from his daughter, sister, and a former 
serviceman.  Further, the veteran provided testimony from his 
personal hearing conducted in May 1996.  Nonetheless, 
although the documents provided by the veteran since the 1994 
rating decision are new to the record, in the sense that 
those same documents previously were not part of the 
veteran's claims folder, they do not impart any actual 
material evidence that bears directly and substantially on 
his current service connection claim.  38 U.S.C.A. 5108; 
38 C.F.R. § 3.156; Thompson v. Derwinski, 1 Vet. App. 251, 
253.

Pursuant to VA law, the veteran must provide evidence that is 
both probative and determinative of the current issue, that 
is, entitlement to service connection for a personality 
disorder, in order to reopen a previously denied claim.  
38 C.F.R. § 3.156(a).  In this particular case, the veteran 
did not submit evidence that bears directly and substantially 
on his service connection claim.  Id.  Overall, this veteran 
has not provided competent evidence of any association 
between post-service left ankle disorder and his period of 
service.

Therefore, upon a review of the veteran's claim in light of 
all the evidence of record, the Board concludes that "new 
and material" evidence has not been submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As stated above, 
while some of the evidence submitted since the 1994 rating 
decision arguably, is new, to the extent that it was not of 
record previously, the Board concludes that it is neither 
relevant nor probative of the issue at hand.  That is, the 
evidence does not bear directly and substantially on whether 
the veteran's post-service left ankle disorder is causally 
related to his period of service.  Accordingly, the evidence 
that the veteran submitted in an attempt to reopen his claim 
of service connection for residual effects from an injury to 
the left ankle is not new and material.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for residuals of 
an injury to the left foot has not been submitted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

